Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                A-F Page 1 of 106




            MOTION FOR RELIEF FROM STAY

                               EXHIBIT A
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 2 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 3 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 4 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                A-F Page 5 of 106




            MOTION FOR RELIEF FROM STAY

                               EXHIBIT B
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 6 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 7 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 8 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 9 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 10 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 11 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 12 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 13 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 14 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 15 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 16 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 17 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 18 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 19 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
                                             Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                            A-F Page 20 of 106
FILED DATE: 9/12/2018 12:24 PM 2018CH11483
Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                               A-F Page 21 of 106




            MOTION FOR RELIEF FROM STAY

                               EXHIBIT C
Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                               A-F Page 22 of 106
Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                               A-F Page 23 of 106




            MOTION FOR RELIEF FROM STAY

                               EXHIBIT D
                                   Case
                      Return Date: No      20-01792
                                      return            Doc 12-1
                                             date scheduled        Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                      Hearing Date: 9/4/2019 1:00 PM - 1:00 PM         A-F Page 24 of 106
                      Courtroom Number:
                      Location:                                                                               FILED
                                                                                                              8/13/2019 3:48 PM
                                                                                                              DOROTHY BROWN
                                                                                                              CIRCUIT CLERK
                                                                                                              COOK COUNTY, IL
FILED DATE: 8/13/2019 3:48 PM 2018CH11483




                                                                                                              2018CH11483

                                                                                                              6162301
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 25 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 26 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 27 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 28 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 29 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 30 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 31 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 32 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 33 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 34 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 35 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 36 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 37 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 38 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 39 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 40 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 41 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 42 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 43 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 44 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 45 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
                                            Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                           A-F Page 46 of 106
FILED DATE: 8/13/2019 3:48 PM 2018CH11483
Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                               A-F Page 47 of 106




            MOTION FOR RELIEF FROM STAY

                               EXHIBIT E
Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                               A-F Page 48 of 106
Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                               A-F Page 49 of 106




            MOTION FOR RELIEF FROM STAY

                               EXHIBIT F
                        Return Date: NoCase    20-01792
                                          return            Doc 12-1
                                                 date scheduled        Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                        Hearing Date: 11/26/2019 1:30 PM - 1:30 PM         A-F Page 50 of 106
                        Courtroom Number: 1105
                        Location: District 1 Court                                                                FILED
                                Cook County, IL                                                                   11/20/2019 12:51 PM
                                                                                                                  DOROTHY BROWN
                                                                                                                  CIRCUIT CLERK
                                                                                                                  COOK COUNTY, IL
FILED DATE: 11/20/2019 12:51 PM 20191400559




                                                                                                                  20191400559

                                                                                                                  7442739
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 51 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 52 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 53 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 54 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 55 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 56 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 57 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 58 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 59 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 60 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 61 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 62 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 63 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 64 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 65 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 66 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 67 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 68 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 69 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 70 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 71 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 72 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 73 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 74 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 75 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 76 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 77 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 78 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 79 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 80 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 81 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 82 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 83 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 84 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 85 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 86 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 87 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 88 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 89 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 90 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 91 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 92 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 93 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 94 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 95 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 96 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 97 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 98 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 99 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 100 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 101 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 102 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 103 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 104 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 105 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
                                              Case 20-01792   Doc 12-1   Filed 02/24/20 Entered 02/24/20 17:24:48   Desc Exhibit
                                                                             A-F Page 106 of 106
FILED DATE: 11/20/2019 12:51 PM 20191400559
